Citation Nr: 1327440	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a December 2008 decision, the Board remanded the claim in order to issue appropriate notice to the Veteran, which was accomplished in March 2009.  The case was again remanded by the Board in October 2010, to afford the Veteran a new VA examination of his left knee.  In February 2011, the Veteran was provided with a new left knee VA examination.  In a July 2012 decision, the Board, in pertinent part, denied the Veteran's claim for a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease.

The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2013, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's July 2012 decision with regard to the Veteran's claim for a rating in excess of 10 percent for residuals of a left anterior cruciate ligament tear with degenerative joint disease and to remand the case for readjudication of this issue in accordance with the JMR.

A review of the Virtual VA paperless claims processing system reveals the Veteran's appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A remand is necessary for further evidentiary development.

As noted in the March 2013 JMR, the Veteran's two prior left knee VA examinations were inadequate.  See VA Examinations, February 2011 and March 2004.  Specifically, both examinations inadequately assessed the Veteran's functional limitations, including the point at which he experienced any limitation of motion attributable to pain, and the degree of range of motion loss due to pain after repetitive use.  Additionally, both the February 2011 and March 2004 VA examiners did not adequately address the likely impact that pain during flare-ups would have on the Veteran's functional ability.  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-45 (2011).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his left knee disability.

The most recent treatment records from the San Juan VA Medical Center (VAMC) are dated in February 2004.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's left knee should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

      1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any left knee issues since January 2003.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the San Juan VAMC from February 2004 to the present.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The claims file, to include a copy of this Remand, must be made available to the examiner.  

a)  All indicated tests and studies should be performed, including range of motion studies in degrees. 

b) The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees.  The report must specify the degree at which pain begins and the degree at which pain effectively prevents further motion.  

c)  The examiner should state whether the Veteran's left knee is:  (i) currently in a flare-up; (ii) the frequency of such flare-ups, including whether such is intermittent/unpredictable and any specific periods during which a flare-up will occur; (iii) what symptomatology is associated/exacerbated by the Veteran's flare-ups; and 
(iv) whether such flare-ups additionally limit the Veteran's functional impairment of his left knee.  

If the Veteran is not currently in a flare-up, the examiner should attempt to estimate the additional limitation of motion and functional limitation the flare-ups have on the Veteran's left knee.

d)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the left knee.  The examiner should also determine if the left knee locks and if so the frequency of the locking. 

A full rationale must be provided for all stated medical opinions.  

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


